297 S.W.3d 674 (2009)
STATE of Missouri, Respondent,
v.
Brian K. MILLER, Appellant.
No. WD 69918.
Missouri Court of Appeals, Western District.
December 1, 2009.
Ellen Flottman, Esq., Columbia, MO, for Appellant.
Robert Bartholomew, Esq., Jefferson City, MO, for Respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART and ALOK AHUJA, JJ.


*675 ORDER
PER CURIAM:
Brian K. Miller appeals his conviction for possession of child pornography, § 573.037, RSMo 2000. In his sole Point Relied On, Miller argues that the trial court erred in overruling his motion to suppress the evidence of child pornography found on his computer. Miller contends that his consent to law enforcement's seizure of the computer was coerced by their statement that if he refused consent, they would have to obtain a search warrant. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).